LETTS, Associate Justice.
Under Rule 34, Rules of Civil Procedure for District Courts, 28 U.S.C.A. following section 723c, the court is asked by plaintiff to require defendant to produce statements of witnesses taken by the defendant in preparation for trial.
Such request should be predicated upon good cause shown. I find that plaintiff has not made a showing of good cause as required by the rule except that the statements signed by plaintiff in the possession of the defendant shall be produced.